Exhibit 10.95

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 13, 2007, by and among Crdentia Corp., a Delaware corporation (the
“Company”), and DAWSON JAMES SECURITIES, Inc. (“Dawson”).

This Agreement is made pursuant to the Settlement Agreement, dated as of the
date hereof among the Company and Dawson (the “Settlement Agreement”).

The Company and Dawson hereby agree as follows:


1.                                       DEFINITIONS.  CAPITALIZED TERMS USED
AND NOT OTHERWISE DEFINED HEREIN THAT ARE DEFINED IN THE SETTLEMENT AGREEMENT
WILL HAVE THE MEANINGS GIVEN SUCH TERMS IN THE SETTLEMENT AGREEMENT.  AS USED IN
THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE RESPECTIVE MEANINGS SET FORTH IN
THIS SECTION 1:

“Advice” has the meaning set forth in Section 6(d).

“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.

“Effectiveness Period” has the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Losses” has the meaning set forth in Section 5(a).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means: (i) the Shares and (ii) any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event, or any conversion price adjustment with respect to any of the
securities referenced in (i) above.

1


--------------------------------------------------------------------------------


“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration
statement(s) required to be filed under Section 2(b), including (in each case)
the Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to Dawson pursuant
to the Settlement Agreement.


2.                                       REGISTRATION.


(A)                                  WITHIN 30 DAYS OF THE DATE OF THE FINAL
CLOSING UNDER THE EQUITY FINANCING CURRENTLY BEING CONDUCTED BY THE COMPANY
(WHICH IS CURRENTLY SET TO OCCUR ON APRIL 6, 2007 BUT MAY BE EXTENDED IN THE
SOLE DISCRETION OF THE COMPANY’S BOARD OF DIRECTORS), THE COMPANY SHALL PREPARE
AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND EFFECTIVE
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415, ON FORM S-1 (OR ON SUCH OTHER FORM APPROPRIATE FOR SUCH PURPOSE). 
SUCH REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE REQUIRED PURSUANT
TO WRITTEN COMMENTS RECEIVED FROM THE COMMISSION UPON A REVIEW OF SUCH
REGISTRATION STATEMENT) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A. 
THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION
STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS SOON AS POSSIBLE
AND SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO KEEP THE REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE DATE WHICH
IS THE EARLIER OF (I) FIVE YEARS AFTER ITS EFFECTIVE DATE, (II) SUCH TIME AS ALL
OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT HAVE BEEN
PUBLICLY SOLD BY DAWSON, OR (III) SUCH TIME AS ALL OF THE REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT MAY BE SOLD BY DAWSON PURSUANT TO RULE
144(K) AS DETERMINED BY THE COUNSEL TO THE COMPANY PURSUANT TO A WRITTEN OPINION
LETTER TO SUCH EFFECT, ADDRESSED AND REASONABLY ACCEPTABLE TO THE COMPANY’S
TRANSFER AGENT AND DAWSON (THE “EFFECTIVENESS PERIOD”).


(B)                                 IF FOR ANY REASON THE COMMISSION DOES NOT
PERMIT ALL OF THE REGISTRABLE SECURITIES TO BE INCLUDED IN THE REGISTRATION
STATEMENT FILED PURSUANT TO SECTION 2(A), OR FOR ANY OTHER REASON ANY
OUTSTANDING REGISTRABLE SECURITIES ARE NOT THEN COVERED BY AN EFFECTIVE

2


--------------------------------------------------------------------------------



REGISTRATION STATEMENT, THEN THE COMPANY SHALL PREPARE AND FILE AN ADDITIONAL
REGISTRATION STATEMENT COVERING THE RESALE OF ALL REGISTRABLE SECURITIES NOT
ALREADY COVERED BY AN EXISTING AND EFFECTIVE REGISTRATION STATEMENT FOR AN
OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT TO RULE 415, ON FORM S-1 (OR
ON SUCH OTHER FORM APPROPRIATE FOR SUCH PURPOSE).  EACH SUCH REGISTRATION
STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE REQUIRED PURSUANT TO WRITTEN
COMMENTS RECEIVED FROM THE COMMISSION UPON A REVIEW OF SUCH REGISTRATION
STATEMENT) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A.  THE COMPANY
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH SUCH REGISTRATION
STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS SOON AS POSSIBLE
BUT, IN ANY EVENT, BY ITS EFFECTIVENESS DATE, AND SHALL USE ITS COMMERCIALLY
REASONABLE BEST EFFORTS TO KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY
EFFECTIVE UNDER THE SECURITIES ACT DURING THE ENTIRE EFFECTIVENESS PERIOD.


(C)                                  DAWSON AGREES TO FURNISH TO THE COMPANY A
COMPLETED QUESTIONNAIRE IN THE FORM ATTACHED TO THIS AGREEMENT AS ANNEX B (A
“SELLING HOLDER QUESTIONNAIRE”).  THE COMPANY SHALL NOT BE REQUIRED TO INCLUDE
THE REGISTRABLE SECURITIES OF DAWSON IN A REGISTRATION STATEMENT IF DAWSON FAILS
TO FURNISH TO THE COMPANY A FULLY COMPLETED SELLING HOLDER QUESTIONNAIRE AT
LEAST TWO TRADING DAYS PRIOR TO THE FILING OF THE APPLICABLE REGISTRATION
STATEMENT.  DAWSON ACKNOWLEDGES THAT THE COMPANY MAY, IN ITS SOLE DISCRETION,
INCLUDE SHARES OF CAPITAL STOCK HELD BY OTHER SELLING STOCKHOLDERS ON ANY
REGISTRATION STATEMENT COVERING THE RESALE OF THE REGISTRABLE SECURITIES.


(D)                                 IF: (I) A REGISTRATION STATEMENT IS NOT
FILED ON OR PRIOR TO JUNE 1, 2007, OR (II) A REGISTRATION STATEMENT IS NOT
DECLARED EFFECTIVE BY THE COMMISSION ON OR PRIOR TO AUGUST 15, 2007, OR (III)
AFTER ITS EFFECTIVE DATE, WITHOUT REGARD FOR THE REASON THEREUNDER OR EFFORTS
THEREFORE, SUCH REGISTRATION STATEMENT CEASES FOR ANY REASON TO BE EFFECTIVE
AND/OR AVAILABLE TO DAWSON AS TO ALL REGISTRABLE SECURITIES TO WHICH IT IS
REQUIRED TO COVER AT ANY TIME PRIOR TO THE EXPIRATION OF ITS EFFECTIVENESS
PERIOD FOR MORE THAN AN AGGREGATE OF 60 TRADING DAYS (WHICH NEED NOT BE
CONSECUTIVE) IN ANY TWELVE (12) MONTH PERIOD (ANY SUCH FAILURE OR BREACH BEING
REFERRED TO AS AN “EVENT”, AND FOR PURPOSES OF CLAUSES (I) OR (II) THE DATE ON
WHICH SUCH EVENT OCCURS, OR FOR PURPOSES OF CLAUSE (III) THE DATE ON WHICH SUCH
60 TRADING DAY PERIOD IS EXCEEDED, BEING REFERRED TO AS “EVENT DATE”), THEN (X)
ON EACH SUCH EVENT DATE THE COMPANY SHALL PAY TO DAWSON AN AMOUNT IN CASH, AS
PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 1.5% OF THE VALUE OF
THE SHARES ON THE DATE OF THIS AGREEMENT; AND (Y) ON EACH MONTHLY ANNIVERSARY OF
EACH SUCH EVENT DATE (IF THE APPLICABLE EVENT SHALL NOT HAVE BEEN CURED BY SUCH
DATE) UNTIL THE APPLICABLE EVENT IS CURED, THE COMPANY SHALL PAY TO DAWSON AN
AMOUNT IN CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO
1.5% OF THE VALUE OF THE SHARES ON THE DATE OF THIS AGREEMENT; PROVIDED,
HOWEVER, IN NO EVENT SHALL THE COMPANY PAY ANY AMOUNTS HEREUNDER IN EXCESS OF
TWELVE PERCENT (12%) OF THE VALUE OF THE SHARES ON THE DATE OF THIS AGREEMENT. 
IF THE COMPANY FAILS TO PAY ANY PARTIAL LIQUIDATED DAMAGES PURSUANT TO THIS
SECTION IN FULL WITHIN SEVEN DAYS AFTER THE DATE PAYABLE, THE COMPANY WILL PAY
INTEREST THEREON AT A RATE OF 10% PER ANNUM (OR SUCH LESSER MAXIMUM AMOUNT THAT
IS PERMITTED TO BE PAID BY APPLICABLE LAW) TO DAWSON, ACCRUING DAILY FROM THE
DATE SUCH PARTIAL LIQUIDATED DAMAGES ARE DUE UNTIL SUCH AMOUNTS, PLUS ALL SUCH
INTEREST THEREON, ARE PAID IN FULL. THE PARTIAL LIQUIDATED DAMAGES PURSUANT TO
THE TERMS HEREOF SHALL APPLY ON A DAILY PRO-RATA BASIS FOR ANY PORTION OF A
MONTH PRIOR TO THE CURE OF AN EVENT, EXCEPT IN THE CASE OF THE FIRST EVENT
DATE.  SUCH PAYMENTS SHALL BE DAWSON’S SOLE AND EXCLUSIVE REMEDY FOR SUCH
EVENTS.

3


--------------------------------------------------------------------------------



3.                                       REGISTRATION PROCEDURES.

In connection with the Company’s registration obligations hereunder, the Company
shall:


(A)                                  (I)  PREPARE AND FILE WITH THE COMMISSION
SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE AMENDMENTS, TO EACH REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO
KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE
REGISTRABLE SECURITIES FOR ITS EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH
THE COMMISSION SUCH ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR
RESALE UNDER THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE
THE RELATED PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS
SUPPLEMENT, AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424;
PROVIDED, HOWEVER, THAT ON THE BUSINESS DAY FOLLOWING THE EFFECTIVENESS DATE,
THE COMPANY SHALL FILE WITH THE COMMISSION IN ACCORDANCE WITH RULE 424 THE FINAL
PROSPECTUS TO BE USED IN CONNECTION WITH SALES PURSUANT TO THE REGISTRATION
STATEMENT (A “FINAL PROSPECTUS FILING”); PROVIDED, FURTHER, HOWEVER, THAT ANY
ADVANCE NOTIFICATION PROVISIONS SET FORTH IN THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION SECTION 3(B), SHALL NOT APPLY TO THE EXTENT THAT SUCH PROVISIONS
WOULD RENDER IMPRACTICABLE THE FINAL PROSPECTUS FILING WITHIN THE PERIOD
SPECIFIED IN THIS SECTION 3(A)(II); (III) RESPOND AS PROMPTLY AS REASONABLY
POSSIBLE TO ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO EACH
REGISTRATION STATEMENT OR ANY AMENDMENT THERETO AND, AS PROMPTLY AS REASONABLY
POSSIBLE PROVIDE DAWSON TRUE AND COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND
TO THE COMMISSION RELATING TO SUCH REGISTRATION STATEMENT THAT WOULD NOT RESULT
IN THE DISCLOSURE TO DAWSON OF MATERIAL AND NON-PUBLIC INFORMATION CONCERNING
THE COMPANY; AND (IV) COMPLY IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF THE
SECURITIES ACT AND THE EXCHANGE ACT WITH RESPECT TO THE REGISTRATION STATEMENTS,
THE DELIVERY OF THE PROSPECTUS OR PROSPECTUSES AND THE DISPOSITION OF ALL
REGISTRABLE SECURITIES COVERED BY EACH REGISTRATION STATEMENT.


(B)                                 NOTIFY DAWSON AS PROMPTLY AS REASONABLY
POSSIBLE AND (IF REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING AS
PROMPTLY AS REASONABLY POSSIBLE (I)(A) WHEN A PROSPECTUS OR ANY PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT IS PROPOSED
TO BE FILED; (B) WHEN THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE
A “REVIEW” OF SUCH REGISTRATION STATEMENT AND WHENEVER THE COMMISSION COMMENTS
IN WRITING ON SUCH REGISTRATION STATEMENT (THE COMPANY SHALL PROVIDE TRUE AND
COMPLETE COPIES THEREOF AND ALL WRITTEN RESPONSES THERETO TO DAWSON THAT PERTAIN
TO DAWSON AS A SELLING STOCKHOLDER OR TO THE PLAN OF DISTRIBUTION, BUT NOT
INFORMATION WHICH THE COMPANY BELIEVES WOULD CONSTITUTE MATERIAL AND NON-PUBLIC
INFORMATION); AND (C) WITH RESPECT TO EACH REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE; (II) OF ANY
REQUEST BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY
FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR PROSPECTUS OR FOR
ADDITIONAL INFORMATION; (III) OF THE ISSUANCE BY THE COMMISSION OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT COVERING ANY OR
ALL OF THE REGISTRABLE SECURITIES OR THE INITIATION OF ANY PROCEEDINGS FOR THAT
PURPOSE; (IV) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF
THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE; AND (V) OF THE OCCURRENCE OF ANY
EVENT OR PASSAGE OF TIME THAT MAKES THE FINANCIAL

4


--------------------------------------------------------------------------------



STATEMENTS INCLUDED IN A REGISTRATION STATEMENT INELIGIBLE FOR INCLUSION THEREIN
OR ANY STATEMENT MADE IN SUCH REGISTRATION STATEMENT OR PROSPECTUS OR ANY
DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE UNTRUE
IN ANY MATERIAL RESPECT OR THAT REQUIRES ANY REVISIONS TO SUCH REGISTRATION
STATEMENT, PROSPECTUS OR OTHER DOCUMENTS SO THAT, IN THE CASE OF SUCH
REGISTRATION STATEMENT OR THE PROSPECTUS, AS THE CASE MAY BE, IT WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(C)                                  USE ITS COMMERCIALLY REASONABLE BEST
EFFORTS TO AVOID THE ISSUANCE OF, OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF (I)
ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR (II) ANY
SUSPENSION OF THE QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, AT THE EARLIEST PRACTICABLE
MOMENT.


(D)                                 COOPERATE WITH DAWSON TO FACILITATE THE
TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE
SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO THE REGISTRATION
STATEMENTS, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT PERMITTED BY THE
SETTLEMENT AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND TO ENABLE SUCH REGISTRABLE
SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES AS DAWSON
MAY REQUEST.


(E)                                  UPON THE OCCURRENCE OF ANY EVENT
CONTEMPLATED BY SECTION 3(B)(V), AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A
SUPPLEMENT OR AMENDMENT, INCLUDING A POST-EFFECTIVE AMENDMENT, TO THE AFFECTED
REGISTRATION STATEMENTS OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY
DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, AND
FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED, NO
REGISTRATION STATEMENT NOR ANY PROSPECTUS WILL CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.


4.                                       REGISTRATION EXPENSES.  ALL FEES AND
EXPENSES INCIDENT TO THE PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE
COMPANY SHALL BE BORNE BY THE COMPANY WHETHER OR NOT ANY REGISTRABLE SECURITIES
ARE SOLD PURSUANT TO A REGISTRATION STATEMENT.


5.                                       INDEMNIFICATION.


(A)                                  INDEMNIFICATION BY THE COMPANY.  THE
COMPANY SHALL, NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND
HOLD HARMLESS DAWSON, THE OFFICERS, DIRECTORS, AGENTS, INVESTMENT ADVISORS,
PARTNERS, MEMBERS AND EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS DAWSON
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES OF EACH SUCH
CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING,
WITHOUT LIMITATION, REASONABLE COSTS OF PREPARATION AND REASONABLE ATTORNEYS’
FEES) AND EXPENSES (COLLECTIVELY, “LOSSES”) (LOSSES SHALL NOT INCLUDE ANY
DIMINUTION IN VALUE OF THE REGISTRABLE SECURITIES), AS INCURRED, ARISING OUT OF
OR RELATING TO ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN ANY REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY FORM OF
PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY
PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF
A

5


--------------------------------------------------------------------------------



MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR SUPPLEMENT
THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT
MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (1) SUCH UNTRUE
STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING DAWSON
FURNISHED IN WRITING TO THE COMPANY BY DAWSON EXPRESSLY FOR USE THEREIN, OR TO
THE EXTENT THAT SUCH INFORMATION RELATES TO DAWSON OR DAWSON’S PROPOSED METHOD
OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND EXPRESSLY
APPROVED IN WRITING BY DAWSON EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT,
SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO (IT BEING UNDERSTOOD THAT DAWSON HAS APPROVED ANNEX A HERETO FOR THIS
PURPOSE) OR (2) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED
IN SECTION 3(C)(II)-(V), THE USE BY DAWSON OF AN OUTDATED OR DEFECTIVE
PROSPECTUS AFTER THE COMPANY HAS NOTIFIED DAWSON IN WRITING THAT THE PROSPECTUS
IS OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY DAWSON OF AN ADVICE OR AN
AMENDED OR SUPPLEMENTED PROSPECTUS, BUT ONLY IF AND TO THE EXTENT THAT FOLLOWING
THE RECEIPT OF THE ADVICE OR THE AMENDED OR SUPPLEMENTED PROSPECTUS THE
MISSTATEMENT OR OMISSION GIVING RISE TO SUCH LOSS WOULD HAVE BEEN CORRECTED. 
THE COMPANY SHALL NOTIFY DAWSON PROMPTLY OF THE INSTITUTION, THREAT OR ASSERTION
OF ANY PROCEEDING OF WHICH THE COMPANY IS AWARE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(B)                                 INDEMNIFICATION BY DAWSON. DAWSON SHALL,
SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE
EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH
CONTROLLING PERSONS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND
AGAINST ALL LOSSES, AS INCURRED, ARISING SOLELY OUT OF OR BASED SOLELY UPON: (X)
DAWSON’S FAILURE TO COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE
SECURITIES ACT OR (Y) ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO, OR ARISING SOLELY OUT OF OR BASED SOLELY UPON
ANY OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT
THAT, (1) SUCH UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION
REGARDING DAWSON FURNISHED IN WRITING TO THE COMPANY BY DAWSON EXPRESSLY FOR USE
THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO DAWSON OR DAWSON’S
PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND
EXPRESSLY APPROVED IN WRITING BY DAWSON EXPRESSLY FOR USE IN THE REGISTRATION
STATEMENT (IT BEING UNDERSTOOD THAT DAWSON HAS APPROVED ANNEX A HERETO FOR THIS
PURPOSE), SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO OR (2) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE
SPECIFIED IN SECTION 3(C)(II)-(V), THE USE BY DAWSON OF AN OUTDATED OR DEFECTIVE
PROSPECTUS AFTER THE COMPANY HAS NOTIFIED DAWSON IN WRITING THAT THE PROSPECTUS
IS OUTDATED OR  DEFECTIVE AND PRIOR TO THE RECEIPT BY DAWSON OF AN ADVICE OR AN
AMENDED OR SUPPLEMENTED PROSPECTUS, BUT ONLY IF AND TO THE EXTENT THAT FOLLOWING
THE RECEIPT OF THE ADVICE OR THE AMENDED OR SUPPLEMENTED PROSPECTUS THE
MISSTATEMENT OR OMISSION GIVING RISE TO SUCH LOSS WOULD HAVE BEEN CORRECTED.  IN
NO EVENT SHALL THE LIABILITY OF DAWSON HEREUNDER BE GREATER IN AMOUNT THAN THE
DOLLAR AMOUNT OF THE NET PROCEEDS RECEIVED BY DAWSON UPON THE SALE OF THE
REGISTRABLE SECURITIES GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION.


(C)                                  CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF
ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO
INDEMNITY HEREUNDER (AN “INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL
PROMPTLY NOTIFY THE PERSON FROM WHOM INDEMNITY IS

6


--------------------------------------------------------------------------------



SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE INDEMNIFYING PARTY SHALL
ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL FEES AND EXPENSES
INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT THE FAILURE OF ANY
INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY
OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY)
TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW)
THAT SUCH FAILURE SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE
INDEMNIFYING PARTY.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).


(D)                                 CONTRIBUTION.  IF A CLAIM FOR
INDEMNIFICATION UNDER SECTION 5(A) OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED
PARTY (BY REASON OF PUBLIC POLICY OR OTHERWISE), THEN EACH INDEMNIFYING PARTY,
IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING
PARTY AND INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR
OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED
PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY
ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR

7


--------------------------------------------------------------------------------



ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO
INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR
PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT
TO THE LIMITATIONS SET FORTH IN SECTION 5(C), ANY REASONABLE ATTORNEYS’ OR OTHER
REASONABLE FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY
PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR
EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS AVAILABLE TO
SUCH PARTY IN ACCORDANCE WITH ITS TERMS.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), Dawson shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by Dawson from the sale of the Registrable Securities
subject to the Proceeding exceeds the amount of any damages that Dawson has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


6.                                       MISCELLANEOUS.


(A)                                  COMPLIANCE.  DAWSON COVENANTS AND AGREES
THAT IT WILL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES
ACT AS APPLICABLE TO IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT.


(B)                                 DISCONTINUED DISPOSITION.  DAWSON AGREES
THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY OF THE OCCURRENCE OF ANY EVENT
OF THE KIND DESCRIBED IN SECTION 3(C), DAWSON WILL FORTHWITH DISCONTINUE
DISPOSITION OF SUCH REGISTRABLE SECURITIES UNDER THE REGISTRATION STATEMENT
UNTIL DAWSON’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED PROSPECTUS AND/OR
AMENDED REGISTRATION STATEMENT OR UNTIL IT IS ADVISED IN WRITING (THE “ADVICE”)
BY THE COMPANY THAT THE USE OF THE APPLICABLE PROSPECTUS MAY BE RESUMED, AND, IN
EITHER CASE, HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT
ARE INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR
REGISTRATION STATEMENT.  THE COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO
ENFORCE THE PROVISIONS OF THIS PARAGRAPH.


(C)                                  AMENDMENTS AND WAIVERS.  THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SECTION 6(F), MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM
THE PROVISIONS HEREOF MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE COMPANY AND DAWSON.


(D)                                 NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE GIVEN IN ACCORDANCE WITH THE TERMS OF THE
SETTLEMENT AGREEMENT

8


--------------------------------------------------------------------------------



(E)                                  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED
ASSIGNS OF EACH OF THE PARTIES AND SHALL INURE TO THE BENEFIT OF DAWSON.  OTHER
THAN IN CONNECTION WITH A MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS OR OTHER SIMILAR CHANGE IN CONTROL TRANSACTION, THE
COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF DAWSON.  DAWSON MAY ASSIGN THEIR RESPECTIVE
RIGHTS HEREUNDER IN THE MANNER AND TO THE PERSONS AS PERMITTED UNDER THE
SETTLEMENT AGREEMENT.


(F)                                    EXECUTION AND COUNTERPARTS.  THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING
OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) THE SAME WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE
WERE THE ORIGINAL THEREOF.


(G)                                 GOVERNING LAW.  THIS AGREEMENT IS TO BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
DELAWARE WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE
STATE OF DELAWARE TO THE RIGHTS AND DUTIES OF THE PARTIES. IN ADDITION, EACH OF
THE PARTIES HERETO (A) IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT ITSELF
TO THE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE IN THE
EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, (B) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH
PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT,
(C) AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN THE COURT OF
CHANCERY OF THE STATE OF DELAWARE, AND EACH OF THE PARTIES IRREVOCABLY WAIVES
THE RIGHT TO TRIAL BY JURY, (D) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION ON THE
COURT OF CHANCERY OF THE STATE OF DELAWARE, AND (E) EACH OF THE PARTIES
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY FIRST CLASS CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, TO THE ADDRESS AT WHICH SUCH PARTY IS TO
RECEIVE NOTICE.


(H)                                 SEVERABILITY. IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED,
AND THE PARTIES HERETO SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND
AND EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME
RESULT AS THAT CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. 
IT IS HEREBY STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT
THEY WOULD HAVE EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND
RESTRICTIONS WITHOUT INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED
INVALID, ILLEGAL, VOID OR UNENFORCEABLE.


(I)                                     HEADINGS.  THE HEADINGS IN THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE
AFFECT THE MEANING HEREOF.

[Remainder of Page Intentionally Left Blank]

9


--------------------------------------------------------------------------------


In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

CRDENTIA CORP.

 

 

 

 

 

 

 

 

By:

/s/ C. Fred Toney

 

 

 

Name: C. Fred Toney

 

 

Title: Chairman of the Board of Directors

 

[Signature Pages of Investors to Follow]

10


--------------------------------------------------------------------------------


In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.

DAWSON JAMES SECURITIES, INC.

 

 

 

 

 

By:

/s/ Robert D. Keyser Jr.

 

 

 

Name:

Robert D. Keyser Jr

 

 

 

Title:

President

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

 

Street:

 

 

 

City/State/Zip:

 

 

 

Attention:

 

 

 

Tel:

 

 

 

Fax:

 

 

 

Email:

 

11


--------------------------------------------------------------------------------


Annex A

PLAN OF DISTRIBUTION

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions.  These sales may be
at fixed or negotiated prices.  The Selling Stockholders may use any one or more
of the following methods when selling shares:

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits Investors;

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

·                  privately negotiated transactions;

·                  to cover short sales made after the date that this
Registration Statement is declared effective by the Commission;

·                  broker-dealers may agree with the Selling Stockholders to
sell a specified number of such shares at a stipulated price per share;

·                  a combination of any such methods of sale; and

·                  any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.

Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act,

A-1


--------------------------------------------------------------------------------


disclosing (i) the name of each such Selling Stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such the shares of Common Stock were sold, (iv)the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction.  In addition, upon the Company
being notified in writing by a Selling Stockholder that a donee or pledgee
intends to sell more than 500 shares of Common Stock, a supplement to this
prospectus will be filed if then required in accordance with applicable
securities law.

The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the purchasers.  Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.

The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission.  In addition, the Company has advised each
Selling Stockholder that the Commission currently takes the position that
coverage of short sales “against the box” prior to the effective date of the
registration statement of which this prospectus is a part would be a violation
of Section 5 of the Securities Act, as described in Item 65, Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporate Finance.

If a Selling Stockholder uses this prospectus for any sale of the Common Stock,
it will be subject to the prospectus delivery requirements of the Securities
Act.  The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under this Registration Statement.

The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock.  The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

A-2


--------------------------------------------------------------------------------


ANNEX B

CRDENTIA CORP.

SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

The undersigned beneficial owner of common stock (the “Common Stock”), of
Crdentia Corp. (the “Company”) understands that the Company has filed or intends
to file with the Securities and Exchange Commission (the “Commission”) a
Registration Statement for the registration and resale of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement,
dated as of April 13, 2007 (the “Registration Rights Agreement”), among the
Company and Dawson named therein.  A copy of the Registration Rights Agreement
is available from the Company upon request at the address set forth below.  All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1.                                      Name.

(a)                                  Full Legal Name of Selling Securityholder

 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities Listed in Item 3
below are held:

 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

2.             Address for Notices to Selling Securityholder:

 

Telephone: 

Facsimile:

Contact Person:

B-1


--------------------------------------------------------------------------------


3.                                      Beneficial Ownership of Registrable
Securities:

Type and Principal Amount of Registrable Securities beneficially owned:

 

4.                                      Broker-Dealer Status:

(a)                                  Are you a broker-dealer?

Yes   o               No   o

Note:                   If yes, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

(b)                                 Are you an affiliate of a broker-dealer?

Yes   o               No   o

(c)                                  If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

Yes   o               No   o

Note:                   If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

5.                                Beneficial Ownership of Other Securities of
the Company Owned by the Selling Securityholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

B-2


--------------------------------------------------------------------------------


6.                                  Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:

 

Beneficial Owner:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, CA 92130

Facsimile No.:  (858) 523-2843

Attention:  Benjamin J. Sowards, Esq.

B-3


--------------------------------------------------------------------------------